DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-31 are pending.
Claims 1-16 are cancelled.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).



Response to Amendment
The amendment, filed 11 January 2021, is fully responsive.

Applicant’s amendments to cancel the old claims as stated in the REMARKS, where Examiner presumes that the old claims are claims 1-16, have overcome objections previously set forth. The objections of the claims 1-16 have been withdrawn.

Applicant’s amendments to cancel the old claims as stated in the REMARKS, where Examiner presumes that the old claims are claims 1-16, have overcome 112(b) rejections previously set forth. The 112(b) rejections of the claims 1-16 have been withdrawn.



Claim Objections
Claim 17 recites “determining and sending a threshold to every outlet device at a cloud control center …” in lines 13-14. For examining purposes, the phrase has been interpreted to mean “determining and sending a threshold to every outlet device at and by a cloud control center …”. An appropriate correction is required.

Claim 17 recites “switching off the relay in outlet devices that provides power to an appliance (e.g., an air conditioner)” in lines 15-16. For examining purposes, the phrase has been interpreted to mean “switching off the relay in an outlet device that provides power to an appliance”. An appropriate correction is required.

Claim 21 recites the limitation “the sampling”. For examining purposes, the limitation has been interpreted to mean “a sampling”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 17 recites the limitations “updating a value of the power grid frequency faster than every 0.5 second”, “the sampling frequency at least higher than 10kHz”, and sending a threshold to every outlet device … faster than every 30 minutes”. Examiner cannot find in the specification the description of “updating a value of the power grid frequency faster than every 0.5 second”, “the sampling frequency at least higher than 10kHz”, and sending a threshold to every outlet device … faster than every 30 minutes”. Appropriate correction is required.
Claims 18-31 are dependent claims of claim 17. The claim 17 is rejected under 35 U.S.C. 112(a), and therefore, claims 18-31 are rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20, 23-24 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 20 recites the limitation “the filtered voltage and/or current sampling”. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim 23 recites the limitation “the ideal sinusoidal signal”. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim 24 recites the limitation “the ideal sinusoidal signal”. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim 28 recites the limitation “the nonlinear extended Kalman filter system”. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 29-31 are dependent claims of claim 28. The claim 28 is rejected under 35 U.S.C. 112(b), and therefore, claims 29-31 are rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Galin et al. (US 2018/0226797 A1), hereinafter ‘Galin’, in view of Sahinoglu et al. (US 2012/0150468 A1), hereinafter ‘Sahinoglu’, further in view of Lian et al. (US 2018/0329383 A1), hereinafter ‘Lian’.

Regarding claim 17, Galin teaches:
A method to control a power grid frequency, comprising: (Galin: [0010] “In illustrative electrical systems, a group of electrical loads may be electrically connected or connectable to one or more electrical power sources.  For example, a home comprising dozens of electrical appliances may be connected or connectable to an electrical grid in addition to one or more alternative power sources (e.g. photovoltaic source(s), storage device(s), battery(ies), windmill(s), fuel cell(s), flywheel(s), etc.).  The alternative power sources may serve as auxiliary power supplies that reduce the power consumed form the electrical grid.  Additionally, or alternatively, the alternative power sources may serve as backup supplies that ensure continuous supply of power to the electrical loads during a grid outage.”, where reducing or increasing power consumed from the electrical grid reads on “to control a power grid frequency”.)
distributing a plurality of outlet devices each containing a relay over a grid; continuously measuring the power grid frequency providing power to each outlet, wherein an outlet device is plugged into an outlet; (Galin: [0062], figure 1 “Reference is now made to FIG. 1, which illustrates an electrical network 100 comprising input power source 101, electrical load 102, switch 103 (e.g. relay, IGBT, MOSFET), controller 105 and priority label 104.  Priority label 104 may be associated with load 102 or with switch 103.  Priority label 104 may be readable by controller 105.  Power source 101 may be a DC power source or an AC power The switch is a relay, and the smart outlet has a switch, and the smart outlet 500 that can be plugged into existing electrical outlets “an outlet device is plugged into an outlet”. Connecting to existing outlets in a premises reads on “distributing …”.)
updating a value of the power grid frequency … within distributed outlet devices at a low-voltage single-phase distribution level;
 (Galin: [0090] “According to features of the disclosure herein, a main controller, such as main controller 407 of FIG. 4, may be located at a utility power provider (e.g. a power plant).  In this case, the utility power provider may use the main controller to control the power consumption of users by connecting and disconnecting non-critical loads.  Users may receive financial incentives in exchange for installing smart outlets that may be disconnected by the utility power provider.  For example, when the utility power provider might not keep up with the power demand (e.g., the current load demand or anticipated load demand may be above a threshold, for example, the current or anticipated power production) it may shift the frequency of the AC power produced by the utility power plant.  The shift may be by a small amount, for example up to % 1 or up to % 5 of the nominal frequency, in order to minimize disruption to connected loads.  The frequency shift may be detected by the smart outlets which may disconnect according to the frequency shift.  When there may be excess power produced by the utility power plant, the utility power provider may again shift the frequency of the AC power produced by the utility power plant, and the smart outlets may detection the shift and responsively reconnect.”, where the smart outlets detecting the frequency shift reads on “a value of the power grid frequency … within distributed outlet devices at a low-voltage single-phase distribution level”.) (Galin: [0097], figure 6 “Reference is now made to FIG. 6, which shows premises 605, power sources 601a-601n, collectively referred to as power sources 601, smart outlets 602a-602n, collectively referred to as smart outlets 602, distribution board 603, controller where the smart outlets connected to the distribution board for a home as illustrated in figure 6 reads on “distributed outlet devices at a low-voltage single-phase distribution level”.)
switching off the relay in outlet devices that provides power to an appliance (e.g., an air conditioner) based on the result of comparing the power grid frequency with the threshold sent from the cloud control center.  (Galin: [0090] “For example, when the utility power provider might not keep up with the power demand (e.g., the current load demand or anticipated load demand may be above a threshold, for example, the current or anticipated power production) it may shift the frequency of the AC power produced by the utility power plant.  The shift may be by a small amount, for example up to % 1 or up to % 5 of the nominal frequency, in order to minimize disruption to connected loads.  The frequency shift may be detected by the smart outlets which may disconnect according to the frequency shift.  When there may be excess power produced by the utility power plant, the utility power provider may again shift the frequency of the AC power produced by the utility power plant, and the smart outlets may detection the shift and responsively reconnect.”, where the smart outlets disconnecting reads on “switching off the relay”, the frequency of the AC power reads on “the power grid frequency”, and determining the percent frequency shift reads on “comparing the power grid frequency”, and the frequency shift that represents deficient or excess power produced reads on “a threshold”.)

Galin does not explicitly teach: updating a value of the power grid frequency faster than every 0.5 second using an extended Kalman filter … by determining the state transition of extended Kalman filter:

    PNG
    media_image1.png
    93
    579
    media_image1.png
    Greyscale

where fs is the sampling frequency at least higher than 10 kHz; xc, xs and xw consist of the state of the extended Kalman filter; t is the time; and є c, є s, and є w are the noise; and determining and sending a threshold to every outlet device at a cloud control center faster than every 30 minutes.

Sahinoglu teaches:
updating a value of the power grid frequency faster than every 0.5 second using an extended Kalman filter … by determining the state transition of extended Kalman filter:

    PNG
    media_image1.png
    93
    579
    media_image1.png
    Greyscale

where fs is the sampling frequency at least higher than 10 kHz; xc, xs and xw consist of the state of the extended Kalman filter; t is the time; and є c, є s, and є w are the noise; and determining and sending a threshold to every outlet device at a cloud control center faster than every 30 minutes. (Sahinoglu: [0009] “As a result, an explicit expression of the phase angle of the positive sequence is obtained.  By selecting the in-phase and quadrature sinusoidal signals with the grid frequency as the state variables, an extended Kalman filter based tracking method is applied to estimate and track the phase angles and frequencies.”; [0033] “As a result, the state equations 400 can be modeled as”)

    PNG
    media_image2.png
    302
    528
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Galin and Sahinoglu before them, to modify detecting of the frequency shifts voltage signals to incorporate a Clark transformation and an extended Kalman filter based tracking method.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for tracking frequency variation considering both amplitude and phase (Sahinoglu: [0007] The embodiments of the invention provide a method for synchronizing and determining a phase angle of a 3-phase voltage signals in a power grid in the presence of a voltage unbalance.  Both the amplitude and the phase unbalance are considered.”; [0009] As a result, an explicit expression of the phase angle of the positive sequence is obtained.  By selecting the in-phase and quadrature sinusoidal signals with the grid frequency as the state variables, an extended Kalman filter based tracking method is applied to estimate and track the phase angles and frequencies.”).

 determining and sending a threshold to every outlet device at a cloud control center faster than every 30 minutes.
Lian teaches:
determining and sending a threshold to every outlet device at a cloud control center faster than every 30 minutes. (Lian: [0120], figures 11-12 “This data constitutes a use profile (sometimes referred to herein as a load profile) of the load 1160 that the load aggregator 1120 can use to determine a fitness metric and assign a frequency threshold for the load 1160, as discussed in further detail below. The frequency threshold receiver 1230 can receive a frequency threshold for the load 1150 from the load aggregator 1120.  The grid frequency monitor 1240 can monitor the grid frequency and determine if the grid frequency is above or below the frequency threshold received from the load aggregator 1120.”, where the load aggregator reads on “a cloud control center” that determines and sends the threshold to the frequency threshold receiver.) (Lian: [0120] “FIG. 12 shows a block diagram of an example resource controller 1130.  In the illustrated example, the resource controller 1130 can comprise sensor data receiver 1200, a load state receiver 1210, a profile transmitter 1220, a frequency threshold receiver 1230, a grid frequency monitor 1240, and a load controller 1250.”, where all of the resource controllers reads on “every outlet device”.) (Lian: [0107] “The response time delay T.sub.b.sub.t.sup.u and T.sub.b.sub.t.sup.o were selected to be 0.4 seconds, while the release time delay T.sub.b.sub.r.sup.u and T.sub.b.sub.r.sup.o were randomly chosen between two and three minutes.”; [0116] “The described market mechanisms can be implemented as a central clearing mechanism using two independent double-auction markets of, for example, five or ten minutes (ON-to-OFF and OFF-to-ON).”)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for setting the thresholds to be set based on associated grid-connected devices (Lian: [0008] “Examples described herein relate to frequency-responsive load controllers that control associated grid-connected electrical devices and determine frequency thresholds at which such controllers manage the associated grid-connected electrical devices.  A frequency-responsive load controller can provide a demand-side contribution to stabilizing the power grid by turning a grid-connected electrical device on or off in order to bring the grid frequency closer to a target value (e.g., 50 or 60 Hz).”).

Regarding claim 19, Galin, Sahinoglu and Lian teach all the features of claim 17.
Galin further discloses:
low-pass filtering voltage and/or current sampling. (Galin: [0096] “According to features of the disclosure herein, smart outlet 500 may include a small energy storage device (e.g. a battery and/or a capacitor).  If a load connected to smart outlet 500 has a high peak power demand for short periods of time, this may reshape the power demand curve, and may reduce the peak demand.  A storage device may act as a low pass filter, and as a result, signals comprising high frequencies may be filtered by the storage device.”)

Regarding claim 20, Galin, Sahinoglu and Lian teach all the features of claim 17.
Sahinoglu further discloses:
providing the filtered voltage and/or current sampling as input to an extended Kalman filter (EKF) to calculate the power grid frequency. (Sahinoglu: [0009] “As a result, an explicit expression of the phase angle of the positive sequence is obtained.  By selecting the in-phase and quadrature sinusoidal signals with the grid frequency as the state variables, an extended Kalman filter based tracking method is applied to estimate and track the phase angles and frequencies.”, where estimating the frequency reads on “to calculate the frequency”.)
The motivation to combine Galin, Sahinoglu and Lian, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.

Regarding claim 21, Galin, Sahinoglu and Lian teach all the features of claim 17.
Sahinoglu further teaches:
Determining the relationship between the sampling and the power grid frequency: 

    PNG
    media_image3.png
    47
    330
    media_image3.png
    Greyscale

where y[t] is the sampling at time t, A is the voltage and/or current magnitude, w = 2πf and w is the target frequency, fs is the sampling frequency, Φ is the phase angle, and Ɛ is the noise corresponding to potential harmonics, disturbance, and measurement error.
(Sahinoglu: [0015] “Inputs 210 to the method are 3-phase voltage signals 210 of the power grid are measured and utilized for the purpose of grid synchronization.  In the presence of a voltage unbalance, the discrete 3-phase voltage signals corrupted by additive noise are expressed as”; see equation 1 below.; [0016] “The additive noise at time instant n is e(n)=[e.sub.a(n),e.sub.b(n),e.sub.c(n)].sup.T”, where e.sub.a is directed to “potential harmonics”, e.sub.b is directed to “disturbance”, and e.sub.c is directed to “measurement error”.)

    PNG
    media_image4.png
    274
    597
    media_image4.png
    Greyscale

The motivation to combine Galin, Sahinoglu and Lian, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.

Regarding claim 22, Galin, Sahinoglu and Lian teach all the features of claim 17.
Sahinoglu further discloses:
modeling a nonlinear system whose states contain frequencies and voltage and/or current magnitude of measurements.
(Sahinoglu: see the nonlinear system model below, where frequency and voltage measurements at each instance in time with each instance being a current time at the each instance reads on “voltage and/or current magnitude of measurements”.)


    PNG
    media_image4.png
    274
    597
    media_image4.png
    Greyscale

The motivation to combine Galin, Sahinoglu and Lian, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.

Regarding claim 25, Galin, Sahinoglu and Lian teach all the features of claim 17.
Sahinoglu further discloses:
defining extended Kalman filter system states as instantaneous magnitudes and frequencies as:

    PNG
    media_image5.png
    176
    706
    media_image5.png
    Greyscale
 

(Sahinoglu: [0032] “As specified in equation (5), the unbalanced signals in the .alpha..beta.  domain 216 can be treated as two sinusoidal signals with unknown amplitudes, initial phases and slowly time-varying frequency.  Hence, we define five state variables, where 

    PNG
    media_image6.png
    162
    529
    media_image6.png
    Greyscale

The motivation to combine Galin, Sahinoglu and Lian, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.

Regarding claim 26, Galin, Sahinoglu and Lian teach all the features of claim 17.
Sahinoglu further discloses:
considering a white noise in the extended Kalman filter state transition as:	

    PNG
    media_image7.png
    140
    709
    media_image7.png
    Greyscale
 
 (Sahinoglu: [0033] “As a result, the state equations 400 can be modeled as … where the parameter E models slowly time-varying characteristic of the frequency, and e.sub.w(n) is modeled as a Gaussian distributed random variable with zero-mean and variance q.”, where the equation (7) below show that x(n+1) is a function of x(n) and e.sub.w(n).)

    PNG
    media_image2.png
    302
    528
    media_image2.png
    Greyscale

The motivation to combine Galin, Sahinoglu and Lian, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.

Regarding claim 28, Galin, Sahinoglu and Lian teach all the features of claims 17 and 27.
Sahinoglu further discloses:
approximating the nonlinear system with a first-order linearization and applying a linear extended Kalman filter to find an optimal Kalman gain. (Sahinoglu: See figure 2 where applying of the Clarke Transformation reads on “approximating a nonlinear system with a first-order linearization”.; [0036], figure 4 “(a) state equations 400 as in FIG. 4 …”; [0037] “(b) Riccati equation 420 as …”; [0038] “(c) amplitude determinations 430 … where K(n) is the weighting matrix, M(n+1) is the prediction mean-square-error matrix.”, where the weighting matrix reads on “optimal Kalman gain”.)
The motivation to combine Galin, Sahinoglu and Lian, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.

Regarding claim 29, Galin, Sahinoglu and Lian teach all the features of claims 17 and 27-28.
Sahinoglu further discloses:
wherein the nonlinear system and new measurements are used to calculate new state predictions. (Sahinoglu: [0041] “Estimating the Phase Angles and Frequency (440 in FIG. 4)”; [0042] “After an estimate of x(n) at each time instant n, [circumflex over (x)](n|n) is obtained, the estimate is used to determine the initial phase angle and amplitude of the positive sequence component according to equation (5) …”; See the input transformation calculation model as illustrated in figure 3, which reads on “the nonlinear system model”, and the measurements being input to 210 at a point in time reads on “new measurements”, and the solving state equation 400 using the transformed measurements (216 output) and weighted error prediction (430 output) as illustrated in figure 4 reads on “to calculate new state predictions”.)
The motivation to combine Galin, Sahinoglu and Lian, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.

Regarding claim 30, Galin, Sahinoglu and Lian teach all the features of claims 17 and 27-29.
Sahinoglu further discloses:
wherein the state space model is re-linearized around updated state estimations. (Sahinoglu: [0042] After an estimate of x(n) at each time instant n, [circumflex over (x)](n|n) is obtained, the estimate is used to determine the initial phase angle and amplitude of the positive sequence component according to equation (5)”, where an estimate at each time reads on “updated state estimations”.)


Regarding claim 31, Galin, Sahinoglu and Lian teach all the features of claims 17 and 27-29.
Sahinoglu further discloses:

    PNG
    media_image8.png
    371
    705
    media_image8.png
    Greyscale

(Sahinoglu: [0039] “A tangent model determination 410 is performed as follows:”)

    PNG
    media_image9.png
    504
    773
    media_image9.png
    Greyscale

The motivation to combine Galin, Sahinoglu and Lian, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Galin, in view of Sahinoglu, further in view of Lian, further in view of TAKAHASHI et al. (US 2016/0118803 A1), hereinafter ‘Takahashi’.
Regarding claim 18, Galin, Sahinoglu and Lian teach all the features of claim 17.
Galin further teaches:
switching off the relay when the power grid frequency exceeds the threshold for a predetermined number of times. (Galin: [0090] “For example, when the utility power provider where the smart outlets disconnecting or reconnecting reads on “switching off the relay”, the frequency of the AC power reads on “the power grid frequency”, and determining the frequency shift that represents deficient or excess power produced reads on “exceeds the threshold”.)

Galin, Sahinoglu and Lian do not explicitly teach: … exceeds the threshold for a predetermined number of times.
Takahashi teaches:
… exceeds the threshold for a predetermined number of times. (Takahashi: [0072] “When it is determined that the system frequency measurement value exceeds the prescribed frequency upper limit value in S130, the optimization unit 520 may count the number of times such a state is consecutively determined.  In this case, the optimization unit 520 moves the processing to S150 when the number of times exceeds a predetermined number of times and terminates the flow when the number of times does not exceed the predetermined number of times.  The optimization unit 520 can perform the determination in S130 through this statistical where the prescribed frequency upper limit value reads on “the threshold”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Galin, Sahinoglu, Lian and Takahashi before them, to modify detecting of the frequency shifts in 3-phase voltage signals in a power grid to incorporate determining the number of times of the frequency shifts.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would prevent taking an action based on tracking frequency variation when the frequency variation is temporary (Takahashi: [0072] “When it is determined that the system frequency measurement value exceeds the prescribed frequency upper limit value in S130, the optimization unit 520 may count the number of times such a state is consecutively determined.  In this case, the optimization unit 520 moves the processing to S150 when the number of times exceeds a predetermined number of times and terminates the flow when the number of times does not exceed the predetermined number of times.  The optimization unit 520 can perform the determination in S130 through this statistical processing.  Thus, the frequency-output reduction control level can be prevented from changing due to a temporary fluctuation of the measurement value.”).



Claims 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Galin, in view of Sahinoglu, further in view of Lian, further in view of Kumar (US 2013/0322584 A1), hereinafter ‘Kumar’.

Regarding claim 23, Galin, Sahinoglu and Lian teach all the features of claim 17.
Galin, Sahinoglu and Lian do not explicitly teach: determining a relationship between the ideal sinusoidal signal and the power frequency as:

    PNG
    media_image10.png
    193
    717
    media_image10.png
    Greyscale


Kumar teaches:
determining a relationship between the ideal sinusoidal signal and the power frequency as:

    PNG
    media_image10.png
    193
    717
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    34
    305
    media_image11.png
    Greyscale

(Kumar: 

    PNG
    media_image12.png
    893
    610
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    181
    497
    media_image13.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Galin, Sahinoglu, Lian and Kumar before them, to modify the Kalman filter based frequency detection to incorporate Adaptive Kalman filter (AKF) and Fast Fourier Transform (FFT) methods.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a relatively fast and precise frequency estimates (Kumar: [0062] “Embodiments of the disclosure are directed to, among other things, estimation of parameters associated with a signal.  The disclosure provides a variety of architectures based on Adaptive Kalman filter (AKF) and Fast Fourier Transform (FFT) methods.  These various architectures provide relatively fast and precise frequency estimates along with estimates of amplitudes, and phase for the case of single and multiple carriers present in the received signal.”).

Regarding claim 24, Galin, Sahinoglu and Lian teach all the features of claim 17.
Galin, Sahinoglu and Lian do not explicitly teach: comprising determining the evolution of the ideal sinusoidal signal as:

    PNG
    media_image14.png
    214
    690
    media_image14.png
    Greyscale
 
Kumar teaches:
comprising evolution of the sinusoidal signal as:

    PNG
    media_image14.png
    214
    690
    media_image14.png
    Greyscale

(Kumar: [0073] “Using trigonometric expansion yields …”, where x(k+1) = x1 (k+1) and x2 (k+1).)

    PNG
    media_image15.png
    86
    534
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    82
    514
    media_image16.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Galin, Sahinoglu, Lian and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a relatively fast and precise frequency estimates (Kumar: [0062] “Embodiments of the disclosure are directed to, among other things, estimation of parameters associated with a signal.  The disclosure provides a variety of architectures based on Adaptive Kalman filter (AKF) and Fast Fourier Transform (FFT) methods.  These various architectures provide relatively fast and precise frequency estimates along with estimates of amplitudes, and phase for the case of single and multiple carriers present in the received signal.”).

Regarding claim 27, Galin, Sahinoglu and Lian teach all the features of claim 17.
Galin and Sahinoglu do not explicitly teach: determining a relationship between the observation and state of the extended Kalman filter as:

    PNG
    media_image17.png
    115
    696
    media_image17.png
    Greyscale
 
Kumar teaches:
where H = [1 1 0], comprising determining

    PNG
    media_image17.png
    115
    696
    media_image17.png
    Greyscale
 
(Kumar: [0162] “The measurement equation for the Kalman filter 3 is given by …”)

    PNG
    media_image18.png
    233
    610
    media_image18.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Galin, Sahinoglu, Lian and Kumar before them, to modify the Kalman filter based frequency detection to incorporate Adaptive Kalman filter (AKF) and Fast Fourier Transform (FFT) methods.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a relatively fast and precise frequency estimates (Kumar: [0062] “Embodiments of the disclosure are directed to, among other things, estimation of parameters associated with a signal.  The disclosure provides a variety of architectures based on Adaptive Kalman filter (AKF) and Fast Fourier Transform (FFT) methods.  These various architectures provide relatively fast and precise frequency estimates along with estimates of amplitudes, and phase for the case of single and multiple carriers present in the received signal.”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116